Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 4, 2017

                                        No. 04-17-00140-CV

                    IN THE INTEREST OF A.H.R., ET.AL., CHILDREN,

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007EM501149
                             Master Eric Rodriguez, Judge Presiding


                                           ORDER
        On July 25, 2017, this court received appellant’s brief. The brief violates Rule 38 of the
Texas Rules of Appellate Procedure in all respects. See TEX. R. APP. P. 38.1. Specifically, the
brief violates Texas Rule of Appellate Procedure 38.1 in that it does not contain:

       (1) a table of contents;
       (2) an index of authorities;
       (3) include a statement of facts with record references;
       (4) argument with appropriate citation to authorities and the appellate record; or
       (5) a proper appendix.

       See id. R. 38.1(b) (requiring table of contents), 38.1(c) (requiring index of authorities),
38.1(g) (requiring statement of facts with record reference), 38.1(i) (requiring argument with
appropriate citation to authority and record), and 38.1(k) (requiring appendix with copy of
judgment or other appealable order, any jury charge and verdict form, any findings of fact and
conclusions of law, and text of applicable rules, regulations, ordinances, statutes, constitutional
provisions, or other law on which argument is based, or any contract or other document central to
argument).

       While substantial compliance with Rule 38 is sufficient, this court may order a party to
amend or redraw a brief if it flagrantly violates Rule 38.1. See TEX. R. APP. P. 38.9(a). We
conclude that the formal defects in this case constitute flagrant violations of Rule 38.1.

        Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before September 5, 2017. The amended brief must correct
the violations listed above and fully comply with the applicable rules. See id. R. 38.1. If the
amended brief does not comply with this order, we “may strike the brief, prohibit [appellant]
from filing another, and proceed as if [appellant] had failed to file a brief.” See id. R. 38.9(a); see
also id. R. 38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely file brief).
Even if we do not strike the brief and prohibit appellant from filing another brief, we may find
that any issues raised by appellant are waived due to inadequate briefing, and overrule those
issues. See, e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San
Antonio 2011, no pet.).
        We recognize that appellant represents himself on appeal, i.e., he is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present her case on appeal just as she is required to properly
present her case to the trial court. Id. Accordingly, we will not apply different standards merely
because an appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                       _________________________________
                                                       Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2017.


                                                       ___________________________________
                                                       Luz Estrada
                                                       Chief Deputy Clerk